Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

The amendments and arguments filed Jul. 8, 2022 are acknowledged and have been fully considered.  Claims 1, 4-6, 8-11, 13, 14, 16-18, 25-27, and 29-32 are now pending.  Claims 2, 3, 7, 12, 15, 19-24, and 28 are cancelled; claims 1, 8, 10, 11, 13, and 25 are amended; claims 10, 14, and 25-27 are withdrawn; claims 30-32 have been added.  Claims 1, 4-6, 8, 9, 11, 13, 16-18, and 29-32 are now under consideration.  

OBJECTIONS/REJECTIONS MAINTAINED

The rejection of claims 1, 4-6, 8, 9, 11, 13, 16-18, and 29 under 35 U.S.C. 103(a) is maintained in modified form as discussed below.

The double patenting rejections of record have been maintained in modified form as no action regarding these rejections has been taken by applicants at this time.

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1, 4-6, 8, 9, 11, 13, 16-18, and 29-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over CULLEN (US 2006/0159732; Pub. Jul. 20, 2006) in view of LEVY (US 2005/0058683; Pub. Mar. 17, 2005), FELD (US 4,643,180; Issued Feb. 17, 1987), ORR (US 6,369,289; Issued Apr. 9, 2002), YAHIAOUI (US 2007/0048344; Pub. Mar. 1, 2007), FAWKES (4,655,756; Issued Apr. 7, 1987), and TRUONG (US 2009/0163598; Pub. Jun. 25, 2009).  
Claim Interpretation: The examiner notes the use of "consisting of" language in claim 1 as presently amended.  The transitional phrase "consisting of" is closed language (see MPEP § 2111.03(II)).  However, amended claim 1 is a "comprising" claim since the preamble uses the transitional phrase "comprising".  Therefore, the "consisting of" language in claim 1 is construed as only limiting the antimicrobial agent in complex with the ORC.  In other words, the claim requires a complex of ORC and PHMB, and only these two agents can be present in the complex.  However, the claim is open to other unrecited elements (including other antimicrobial agents-so long as they are not complexed with ORC) consistent with the transitional phrase "comprising" used in the preamble of the claim.  See also claim 11, which recites a further antimicrobial agent.  
Cullen discloses wound dressings comprising a bioabsorbable substrate, which may comprise oxidized regenerated cellulose (ORC), collagen (elected species), chitosan (elected species), or mixtures thereof (title; abstract; [0017], [0023], [0026]).  Cullen teaches the combination of ORC with collagen provides for certain therapeutic and synergistic effects ([0023]).  Cullen teaches the dressing material may also comprise therapeutic wound healing agents such as antiseptics (antimicrobials) in amounts from 0-10%, preferably 0-5% ([0046]).  Cullen does not expressly teach the use of poly(hexamethylene biguanide) (PHMB).  However, the use of PHMB would have been obvious to anyone of skill in the art.  
For instance, Levy discloses body-contacting absorbent articles having antimicrobial properties conferred by polymeric biguanides such as PHMB (title; abstract; [0027]).  Levy teaches PHMB is the most preferred polymeric biguanide because, at very low concentrations, it has a broad spectrum of activity against bacteria, fungi and yeasts, particularly those associated with the human body.  It is also harmless to the macrobiotic system and is not a skin sensitizer.  Therefore, it will not give rise to problems such as skin irritation or rashes when applied to products that directly contact the skin.  At relatively low concentrations, PHMB is bacteriostatic.  See pars. [0027]-[0028].  
Likewise, Feld discloses antimicrobial dressings comprising PHMB (title; abstract).  Feld teaches although numerous cationic antimicrobials are available, PHMB is found to offer advantages in that it is a broad spectrum antimicrobial agent, and it will not cause skin irritation or be toxic at the levels in the product (col. 3, lines 28-35).  Feld teaches a range of 0.05-2% by weight, and teaches this range can easily be adjusted (col. 3, lines 36-51).  
Regarding the amounts of PHMB instantly claimed, it is noted that the range taught by Cullen for additional therapeutic wound healing agents (e.g., antiseptics/antimicrobials) in the dressing (e.g., 0-5%) encompasses the instantly claimed amount.  However, Orr, Yahiaoui, and Fawkes are cited to further show the obviousness of the instantly claimed amounts.  
Orr discloses cellulosic wound dressings for covering open wounds, said dressings comprising PHMB as an antimicrobial agent (title; abstract; col. 2, lines 55-59).  Orr teaches PHMB can be used in a wide range of amounts, specifically teaching that the amount may be lower than 500 ppm (0.05%) because PHMB still maintains antimicrobial efficacy at levels lower than 500 ppm (col. 3, lines 48-56).  
Likewise, Yahiaoui discloses an antimicrobial composition comprising PHMB for use with dressings and other body-contacting medical articles (title; abstract; [0015]).  Yahiaoui teaches the concentration of PHMB may be as low as 0.01% (100 ppm) ([0048]; Tables 1, 22, 24).  
Similarly, Fawkes discloses a non-woven material for articles to collect human body emissions to avoid bacterial activity (title; abstract; col. 1, lines 53-65).  Fawkes teaches PHMB as a suitable biguanide for use in the invention (Examples).  Further, Fawkes teaches the biguanide may be used in an amount as low as 100 ppm (col. 2, lines 23-26).  Fawkes teaches the biguanide has a strong affinity for cellulosic, and related synthetic materials which are conventionally used for the preparation of non-woven articles, and it is very efficiently taken up by such materials from an aqueous solution (col. 2, lines 34-41).  Even the lowest PHMB amounts tested (100 ppm) showed significant improvement in antimicrobial activity compared to the control, although it was not as high as with greater amounts of PHMB (Example 3).  Thus, one of skill in the art is aware that PHMB in low amounts (100 ppm) has antimicrobial activity, just as suggested by Orr and taught by Yahiaoui.  
Although the cited references do not teach a complex of ORC and PHMB, this is either an inherent result of mixing these components or it would have been obvious to one of skill in the art to form such a complex based on the teachings of the prior art.  
For example, Truong discloses antimicrobial sponge articles comprising biguanides, particularly PHMB (title; abstract; [0023]).  Truong teaches that the negatively charged carboxylate groups present in oxidized cellulose bind the positively charged sites of the biguanide polymer (i.e., the ORC and PHMB form an ionic complex) ([0024]).  Truong teaches that long lasting effectiveness to kill microorganisms within the sponge depends on this binding, which prevents the biguanide from leaching out of the article ([0024]-[0027]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have complexed the PHMB with the ORC.  One would have been motivated to do so to provide a dressing having a long-lasting antimicrobial effect due to the sequestration/binding of PHMB with the ORC in the dressing (i.e., a complex of ORC and PHMB).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used PHMB as an antimicrobial in wound dressings such as those of Cullen for the reasons described by Levy and Feld as discussed above.  Specifically, one would have been motivated to select PHMB since it is known to have a broad spectrum of activity at very low concentrations against bacteria, fungi and yeasts, particularly those associated with the human body.  It is also harmless to the macrobiotic system and is not a skin sensitizer, and therefore will not give rise to problems such as skin irritation or rashes (per Levy).  Likewise, although numerous cationic antimicrobials are available, PHMB is found to offer advantages in that it is a broad spectrum antimicrobial agent, and it will not cause skin irritation or be toxic at the levels used in wound dressings (per Feld).  One would have had a high expectation of success by using PHMB in the claimed amounts since 1) the range taught by Cullen for additional therapeutic wound healing agents (e.g., antiseptics/antimicrobials) encompasses amounts from 0.005-0.02%, 2) Orr teaches that PHMB maintains antimicrobial efficacy at levels lower than 500 ppm, 3) Yahiaoui teaches PHMB in levels as low as 0.01%, which may even result in a synergistic effect when in combination with other antimicrobial agents, and 4) Fawkes teaches amounts of PHMB as low as 100 ppm show antimicrobial activity.  Further, it is well within the skill of the ordinary artisan to select a known antimicrobial agent for its known use.  
Regarding the new recitation that the ORC is biodegradable and bioabsorbable, ORC is a material that is both biodegradable and bioabsorbable (bioresorbable).  The MPEP states that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  The MPEP states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.  As further evidence that the ORC of Cullen is biodegradable and bioabsorbable, Cullen teaches the substrate material (which includes ORC, collagen, and chitosan) is fully degraded and absorbed in vivo (i.e., it is biodegradable and bioabsorbable) ([0016]-[0017]).  Cullen directly teaches: 
"oxidized cellulose is biodegradable and bioabsorbable under physiological conditions." ([0018])

Regarding claims 8, 9, and 31, Cullen teaches the wound dressing substrate may comprise oxidized regenerated cellulose (ORC), collagen (elected species), chitosan (elected species), or mixtures thereof (title; abstract; [0017], [0023], [0026]).  
Regarding claims 11 and 13, Cullen teaches the use of one or more therapeutic wound healing agents, such as non-steroidal anti-inflammatory drugs, steroids, and growth factors, such as fibroblast growth factor or platelet derived growth factor ([0046]).  
Regarding claim 16, this claim places no structural limitations on the dressing composition other than to require that the dressing of claim 1 be "absorbent".  Further, the term "absorbent" has not been given a special definition in the instant application.  Thus, it is interpreted broadly to encompass any structure permeable to liquid.  Cullen teaches absorbent articles, and teaches various configurations including an active layer that may be the wound contacting layer ([0055]).  Even if the ORC/PHMB could only be considered to be in the "active layer", Cullen teaches that absorbent layers may be between the active layer and a backing/protective sheet ([0060]), which implies that the active layer is also permeable to wound fluid to allow the fluid to migrate to the other absorbent layer(s) in the dressing.  Any of these configurations reads on claim 16.  
Regarding claims 17-18, Cullen teaches the wound dressing is preferably in sheet form.  Preferably, the area of the active layer is from about 1 cm2 to about 400 cm2, more preferably from about 4 cm2 to about 100 cm2 ([0055]).  Additionally, Cullen teaches the wound dressing further comprises a backing sheet extending over the active layer opposite to the wound facing side of the active layer.  Preferably, the backing sheet is larger than the active layer such that a marginal region of width 1 mm to 50 mm, preferably 5 mm to 20 mm extends around the active layer to form a so-called island dressing (i.e., the backing sheet substantially covers the back surface of the absorbent layer) ([0056]-[0057]).  
Regarding claim 30, and the recited weight ratio of ORC to PHMB, Cullen teaches the solid bioabsorbable substrate material may make up at least 50% by weight of the dressing ([0042]).  Of that amount, as little as 10% may be ORC (10% of 50% is 5%) ([0026]).  Thus, Cullen suggests amounts of ORC that overlap the instantly claimed range (for example: the lower limit of the claimed range is 0.005 [Symbol font/0xB4] 200 = 1% ORC:0.005% PHMB; the upper limit of the claimed range is 0.02% [Symbol font/0xB4] 2000 = 40% ORC:0.02% PHMB).  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that it would not have been obvious for an artisan to use PHMB in the claimed amounts (response, p. 7).  
Applicants' argument summarily dismiss the detailed analysis of the claimed PHMB amount and how the prior art renders this amount obvious.  Applicants are directed to the teachings of Orr, Yahiaoui, and Fawkes, discussed in detail in the rejection above.  
Applicants argue that Cullen does not teach the wound dressing may comprise an antimicrobial agent other than silver (response, p. 8).  
That is not true.  As applicants themselves admit (see the top par. of p. 8 of the instant response), Cullen teaches the dressing material may also comprise therapeutic wound healing agents such as antiseptics (antimicrobials) in amounts from 0-10%, preferably 0-5% ([0046]).  It is further noted that silver is taught as an optional antimicrobial material, and is not required by Cullen.  However, even if silver was absolutely required by Cullen (which it is not), additional antimicrobial agents (such as silver) are not excluded by the instant "comprising" claims (see the Claim Interpretation section in the rejection above).  
Applicants argue that one would not have expected success in combining Levy with Cullen (response, p. 8).  
Levy is relied upon for teaching the advantages of PHMB as an antimicrobial: at very low concentrations PHMB, it has a broad spectrum of activity against bacteria, fungi and yeasts, particularly those associated with the human body.  It is also harmless to the macrobiotic system and is not a skin sensitizer.  Therefore, it will not give rise to problems such as skin irritation or rashes when applied to products that directly contact the skin.  At relatively low concentrations, PHMB is bacteriostatic.  See pars. [0027]-[0028].  Although Levy is not drawn to wound dressings per se, Levy is directed to skin contacting articles.  Further, all of Feld, Orr, and Yahiaoui are drawn to wound dressings, and also teach the use of PHMB.  Thus, one would clearly have a high expectation of success in combing these references.  
Applicants argue the minimum PHMB concentration in Feld is higher than the maximum concentration recited in claim 1 (response, p. 9).  
The range taught by Cullen for therapeutic wound healing agents (e.g., antiseptics/antimicrobials) in the dressing (e.g., 0-5%) encompasses the instantly claimed amount.  However, Orr, Yahiaoui, and Fawkes further show the obviousness of the claimed amounts as discussed above.  
Applicants argue that Yahiaoui, Fawkes, and Truong are not drawn to wound dressings (response, pgs. 9-11).  
However, Yahiaoui clearly teaches dressing materials ([0004], [0015]).  Further, applicants are reminded that Cullen is drawn to wound dressings.  It is not necessary that every other cited reference also teach this feature.  The other references (including Fawkes) are cited to show that PHMB is known to be useful at the claimed levels to provide antimicrobial effects.  It is well within the skill of the artisan to select PHMB for all of its advantages as taught by the prior art, and to use it in a wound dressing in the amounts in which it is known to be effective.  
Applicants argue that because Cullen does not teach PHMB, Cullen's other teachings cannot be relevant to the amounts instantly claimed (response, p. 12-13).  
This argument is clearly flawed.  The argument is based on Cullen alone, while the rejection is made over a combination of references, several of which suggest the use of PHMB in the instantly claimed amounts.  The references additionally provide motivation to select PHMB specifically as an antimicrobial agent.  Thus, if one were to use PHMB in Cullen's wound dressings (for the same purpose taught by the other cited references; namely as an antimicrobial), one would use the amounts for the substrate taught by Cullen along with the amounts for PHMB taught by the prior art.  This would result in amounts within the ratio now recited in claim 30.  
Overall, applicants' arguments on pgs. 7-12 merely describe the deficiencies of the individual references, but fail to appreciate the combined teachings of the references as a whole.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent Application No. 16/206,931

Claims 1, 4-6, 8, 9, 11, 13, 16-18, and 29-32 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-3, 5, and 11 of copending Application No. 16/206,931 in view of CULLEN, LEVY, FELD, ORR, YAHIAOUI, FAWKES, and TRUONG.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '931 claims anticipates or renders obvious that of the instant claims.  The '931 claims recite a dressing comprising ORC, collagen, and chitosan.  The difference between the two claim sets is that the '931 claims do not recite PHMB.  However, as discussed above, the prior art renders obvious the use of PHMB in wound dressings in the claimed amounts.  Thus, the entire scope of the instant claims is considered an obvious variation of the '931 claims per the reasoning presented supra, which is incorporated herein.  

U.S. Patent Application No. 16/325,658

Claims 1, 4-6, 8, 9, 11, 13, 16-18, and 29-32 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 2, and 16 of copending Application No. 16/325,658 in view of CULLEN, LEVY, FELD, ORR, YAHIAOUI, FAWKES, and TRUONG.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '658 claims anticipates or renders obvious that of the instant claims.  The '658 claims recite a dressing comprising ORC, collagen, and chitosan.  The difference between the two claim sets is that the '658 claims do not recite PHMB.  However, as discussed above, the prior art renders obvious the use of PHMB in wound dressings in the claimed amounts.  Thus, the entire scope of the instant claims is considered an obvious variation of the '658 claims per the reasoning presented supra, which is incorporated herein.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the double patenting rejections are defective for the same reason argued above against the obviousness rejection (response, pgs. 11-12).  
The combination of the cited references is not deficient, and applicants' arguments are not persuasive.  The double patenting rejections are maintained.  

Summary/Conclusion
Claims 1, 4-6, 8, 9, 11, 13, 16-18, and 29-32 are rejected; claims 2, 3, 7, 12, 15, 19-24, and 28 are cancelled.  
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658